           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

McCSOLO
ADC #135485                                                  PLAINTIFF

v.                      No. 5:18-cv-161-DPM

WENDY KELLEY, Director, ADC;
JAMES GIBSON, Warden, Varner Unit;
and FLORIA WASHINGTON, Classification
Officer, Varner SuperMax                                 DEFENDANTS

                            JUDGMENT
     Solo's due process and equal protection claims against Kelley,
Gibson, and Washington are dismissed with prejudice. All other claims
are dismissed without prejudice.




                                   D.P. Marshall Jr.
                                   United States District Judge
